{¶ 17} I concur with the majority's affirming the trial court but disagree with remanding the case to ensure Baltz receives the money due to her from CMHA. At oral argument, counsel for CMHA indicated that Baltz would not accept its payment for $253. I do not agree with the majority's proactive measure to enforce a judgment. I am unaware of any other cases in which we remand to ensure that a judgment is paid. Perhaps a strong admonition to CMHA to send Baltz a $253 check by certified mail might be in order, but I find a remand unwarranted.